Title: From Alexander Hamilton to the Convention of the Representatives of the State of New-York, [6 November 1776]
From: Hamilton, Alexander
To: Convention of the Representatives of the State of New-York


[New York, November 6, 1776]
I do hereby certify that the bearer William Douglass has lost his arm in the service of this state, having been a Matross in my company of Artillery, thereto belonging; and he is accordingly recommended to the Convention thereof, as intitled to the provision made by a late resolve of the Continental Congress, for those disabled in defence of American liberty.
A Hamilton Capt
New York Novemr. 6. 1776

Pay was drawn for the above Wm. Douglass ’till ye. first day of August
AH
